Exhibit 10.2

Execution Version

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of May 6, 2020, by and among FEDERAL REALTY INVESTMENT TRUST, a real
estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), each of the Lenders party hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”).

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Amended and Restated Credit Agreement
dated as of July 25, 2019 (as amended and as in effect immediately prior to the
effectiveness of this Amendment, the “Credit Agreement”); and

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section 1. Specific Amendments to Credit Agreement. As of the First Amendment
Date, the parties hereto agree that the Credit Agreement shall be amended as
follows:

(a)    The Credit Agreement is amended by restating the definitions of “Bail-In
Action”, “Bail-In Legislation”, “Total Asset Value”, “Unencumbered Asset Value”,
and “Write-Down and Conversion Powers” contained in Section 1.1. thereof in
their entirety as follows:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament of
the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Total Asset Value” means the sum of all of the following of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP
applied on a consistent basis: (a) cash and cash equivalents, plus (b) with
respect to each Stabilized Property owned by the Borrower or any Subsidiary,
(i) EBITDA attributable to such Property for the most recently ended four
consecutive fiscal quarter period (adjusted for acquisitions and dispositions)
divided by (ii) the Capitalization Rate; plus (c) the GAAP book value of
Properties acquired during the most recently ended four quarter period, plus
(d) Construction-in-Process, plus (e) the GAAP book value of accounts
receivables from tenants (limited to rent, common area maintenance fees, taxes,
insurance and other reimbursable expenses collected in the normal course of
business net of bad debt expense and adjusted to exclude the impact of straight
lining), plus (f) the GAAP book value of



--------------------------------------------------------------------------------

Unimproved Land, Mortgage Receivables and other promissory notes. The EBITDA
attributable to each Stabilized Property for the most recently ended four
consecutive fiscal quarter period cannot be less than zero. Borrower’s Ownership
Share of assets held by Unconsolidated Affiliates will be included in Total
Asset Value calculations consistent with the above described treatment for
wholly owned assets. For purposes of determining Total Asset Value, EBITDA from
Properties acquired or disposed of by the Borrower and its Subsidiaries during
the period of determination shall be excluded from clause (b) above. In
addition, to the extent (A) the amount of Total Asset Value attributable to
Investments in Unconsolidated Affiliates and other Persons that are not
Subsidiaries and Investments in Subsidiaries that own Non-Controlled Properties
would exceed 20.0% of Total Asset Value, such excess shall be excluded from
Total Asset Value, (B) the amount of Total Asset Value attributable to Mortgage
Receivables would exceed 5.0% of Total Asset Value, such excess shall be
excluded from Total Asset Value, (C) the amount of Total Asset Value
attributable to Construction-in-Process would exceed 20.0% of Total Asset Value,
such excess shall be excluded from Total Asset Value, (D) the amount of Total
Asset Value attributable to Unimproved Land (calculated on the basis of
acquisition cost) would exceed 5.0% of Total Asset Value, such excess shall be
excluded from Total Asset Value, (E) the amount of Total Asset Value
attributable to Investments in Persons (other than Investments in Subsidiaries
and Unconsolidated Affiliates) would exceed 5.0% of Total Asset Value, such
excess shall be excluded from Total Asset Value, (F) the amount of Total Asset
Value attributable to Hotel Properties would exceed 2.5% of Total Asset Value,
such excess shall be excluded form Total Asset Value and (G) the amount of Total
Asset Value attributable to assets of the types referred to in the immediately
preceding clauses (B) through (F) would exceed 25.0% of Total Asset Value in the
aggregate, such excess shall be excluded from Total Asset Value. Notwithstanding
the foregoing, for purposes of clause (b) above for any Property which has
ceased to be a Development Property in the immediately preceding four fiscal
quarter period, EBITDA for such Property shall be determined as (i) for the
first full fiscal quarter after such Property ceases to be a Development
Property, EBITDA attributable to such Property for such fiscal quarter
multiplied by 4, (ii) for the second full fiscal quarter after such Property
ceases to be a Development Property, EBITDA attributable to such Property for
such two fiscal quarter period multiplied by 2, (iii) for the third full fiscal
quarter after such Property ceases to be a Development Property, EBITDA
attributable to such Property for such three fiscal quarter period multiplied by
4/3 and (iv) for each fiscal quarter thereafter, EBITDA attributable to such
Property for the most recently ended four consecutive fiscal quarters as
provided in clause (b) above.

“Unencumbered Asset Value” means (a) Unencumbered Adjusted NOI for the most
recently ended four consecutive fiscal quarter period divided by the
Capitalization Rate, plus (b) the GAAP book value of all assets (other than
assets otherwise included in clauses (c) and (d) below) acquired during the most
recently ended four quarter period, which assets are not subject to any Liens
other than Permitted Liens (excluding Permitted Liens of the type described in
clauses (g) and (h) of the definition thereof) or subject to any Negative
Pledge, plus (c) the GAAP book value of Development Properties that satisfy the
requirements of clauses (b) through (d) of the definition of the term “Eligible
Property” plus (d) unrestricted cash and cash equivalents in excess of
$25,000,000 which are not subject to any Liens (other than Permitted Liens of
the type described in clause (a)(i) of the definition thereof) or subject to any
Negative Pledge. For purposes of this definition, (A) to the extent that more
than 25.0% of Unencumbered Asset Value would be attributable to Controlled
Properties, Non-Controlled Properties and Development

 

2



--------------------------------------------------------------------------------

Properties such excess shall be excluded, and (B) to the extent that more than
2.5% of Unencumbered Asset Value would be attributable to Hotel Properties, such
excess shall be excluded. Notwithstanding the foregoing, for purposes of clause
(a) for any Property which has ceased to be a Development Property in the
immediately preceding four fiscal quarter period, Unencumbered Adjusted NOI
attributable to such Property shall be determined as (i) for the first full
fiscal quarter after such Property ceases to be a Development Property,
Unencumbered Adjusted NOI attributable to such Property for such fiscal quarter
multiplied by 4, (ii) for the second full fiscal quarter after such Property
ceases to be a Development Property, Unencumbered Adjusted NOI attributable to
such Property for such two fiscal quarter period multiplied by 2, (iii) for the
third full fiscal quarter after such Property ceases to be a Development
Property, Unencumbered Adjusted NOI attributable to such Property for such three
fiscal quarter period multiplied by 4/3 and (iv) for each fiscal quarter
thereafter, Unencumbered Adjusted NOI attributable to such Property for the most
recently ended four consecutive fiscal quarters as provided in clause (a) above.

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of such Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

(b)    The Credit Agreement is further amended by adding the following
definitions of “Affected Financial Institution”, “First Amendment Date”,
“Resolution Authority”, “UK Financial Institution”, and “UK Resolution
Authority” to Section 1.1. thereof in the appropriate alphabetical location:

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“First Amendment Date” means May 6, 2020.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain Affiliates of such credit institutions or
investment firms.

 

3



--------------------------------------------------------------------------------

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

(c)    The Credit Agreement is further amended by restating Section 6.1.(h)
thereof in its entirety as follows:

(h)    Affected Financial Institution. No Loan Party is an Affected Financial
Institution.

(d)    The Credit Agreement is further amended by restating Section 9.1(c)
thereof in its entirety as follows:

(c)    Minimum Fixed Charge Coverage Ratio. The Borrower shall not permit the
ratio of (i) Adjusted EBITDA for the period of four consecutive fiscal quarters
most recently ended to (ii) Fixed Charges for such period, to be less than 1.50
to 1.00 as of the last day of such period.

(e)    The Credit Agreement is further amended by restating Section 12.22
thereof in its entirety as follows:

Section 12.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institution.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

 

  (i)

a reduction in full or in part or cancellation of any such liability;

 

  (ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

4



--------------------------------------------------------------------------------

  (iii)

the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of the applicable Resolution Authority.

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following in form and
substance satisfactory to the Administrative Agent:

(a)    a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and the Requisite Lenders;

(b)    evidence that all fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and the arrangers, including without
limitation, (i) the costs and expenses set forth in Section 7 hereto, and
(ii) the reasonable fees and expenses of counsel to the Administrative Agent,
have been paid; and

(c)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request.

Section 4. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

(a)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to execute
and deliver this Amendment and to perform its obligations hereunder and under
the Credit Agreement, as amended by this Amendment, in accordance with their
respective terms and to consummate the transactions contemplated hereby and
thereby. This Amendment has been duly executed and delivered by the duly
authorized officers of the Borrower, and each of this Amendment and the Credit
Agreement, as amended by this Amendment, is a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its respective terms, except as the same may be limited by bankruptcy,
insolvency, and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations (other than the payment of principal) contained herein or therein
and as may be limited by equitable principles generally.

(b)    Binding Effect. This Amendment and the Credit Agreement as amended by
this Amendment constitute valid and binding agreements of the Borrower,
enforceable against the Borrower in accordance with their terms.

(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof nor will exist immediately after giving effect to this
Amendment.

(d)    No Material Adverse Change. Since December 31, 2019, there has not been
any material adverse condition or material adverse change in or affecting, nor
has any circumstance or condition occurred that could reasonably be expected to
result in a material adverse change in, or have a material adverse effect on,
the business, assets, liabilities, financial condition or results of operations
of the Borrower and its subsidiaries, taken as a whole.

Section 5. Reaffirmation of Representations. The Borrower hereby repeats and
reaffirms all representations and warranties made or deemed made by the Borrower
to the Administrative Agent and the Lenders in the Credit Agreement as amended
by this Amendment and the other Loan Documents on

 

5



--------------------------------------------------------------------------------

and as of the date hereof with the same force and effect as if such
representations and warranties were set forth in this Amendment in full and such
representations and warranties are true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty is true and correct in all respects)
on and as of the date hereof immediately after giving effect to this Amendment
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
were true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances not
prohibited thereunder.

Section 6. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment. This Amendment is a Loan Document.

Section 7. Costs and Expenses. The Borrower shall reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses (including attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.

Section 8. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 10. Effect; Ratification. Except as expressly herein amended, the terms
and conditions of the Credit Agreement and the other Loan Documents remain in
full force and effect. The amendments contained herein shall be deemed to have
prospective application from and after the First Amendment Date only. The Credit
Agreement is hereby ratified and confirmed in all respects. Nothing in this
Amendment shall limit, impair or constitute a waiver of the rights, powers or
remedies available to the Administrative Agent or the Lenders under the Credit
Agreement or any other Loan Document.

Section 11. Release. In consideration of the amendments contained herein, the
Borrower and each other Loan Party hereby waives and releases the Administrative
Agent, each Lender and any Issuing Bank from any and all claims and defenses,
whether known or unknown, with respect to the Credit Agreement and the other
Loan Documents and the transactions contemplated thereby.

Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 13. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

[Signatures on Next Page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Credit Agreement to be executed as of the date first above
written.

 

FEDERAL REALTY INVESTMENT TRUST By:  

/s/ Daniel Guglielmone

  Name:   Daniel Guglielmone                       Title:   Executive Vice
President – Chief     Financial Officer and Treasurer

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement for
Federal Realty Investment Trust]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, an Issuing Bank
and as a Lender

By:  

/s/ Scott S. Solis

  Name:   Scott S. Solis   Title:   Managing Director

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement for
Federal Realty Investment Trust]

 

PNC BANK, NATIONAL ASSOCIATION, as an Issuing Bank and as a Lender By:  

/s/ Wayne Robertson

  Name:   Wayne Robertson   Title:   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement for
Federal Realty Investment Trust]

 

REGIONS BANK, as a Lender By:  

/s/ William Chalmers

  Name:   William Chalmers   Title:   Assistant Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement for
Federal Realty Investment Trust]

 

TRUIST BANK, as a Lender By:  

/s/ Ryan Almond

  Name:   Ryan Almond   Title:   Director

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement for
Federal Realty Investment Trust]

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Timothy J. Tillman

  Name:   Timothy J. Tillman   Title:   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement for
Federal Realty Investment Trust]

 

TD BANK, N.A., as a Lender By:  

/s/ William M. Brandt, Jr.

  Name:   William M. Brandt, Jr.   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement for
Federal Realty Investment Trust]

 

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Cheryl Sneor

  Name:   Cheryl Sneor   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement for
Federal Realty Investment Trust]

 

CITIBANK, N.A., as a Lender By:  

/s/ Christopher Albano

  Name:   Christopher Albano   Title:   Authorized Signatory

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement for
Federal Realty Investment Trust]

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Annie Chung

  Name:   Annie Chung   Title:   Director By:  

/s/ Ming K. Chu

  Name:   Ming K. Chu   Title:   Director

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement for
Federal Realty Investment Trust]

 

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Bryce Hy

  Name:   Bryce Hy   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended and Restated Credit Agreement for
Federal Realty Investment Trust]

 

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Ajit Goswami

  Name:   Ajit Goswami   Title:   Managing Director & Industry Head